UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8100


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONALD PIRTLE, a/k/a Primo,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:03-cr-00335-MJG-4; 1:07−cv−02634−MJG)


Submitted:    May 28, 2009                   Decided:   June 3, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Pirtle, Appellant Pro Se. Richard Charles Kay, Paul M.
Tiao, Assistant United States Attorneys, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald      Pirtle    seeks      to    appeal      the   district       court’s

order denying relief on his 28 U.S.C.A. § 2255 (West Supp. 2008)

motion.    The order is not appealable unless a circuit justice or

judge     issues   a     certificate         of    appealability.             28     U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent   “a    substantial          showing       of     the     denial    of    a

constitutional       right.”          28    U.S.C.       § 2253(c)(2)       (2006).        A

prisoner     satisfies         this        standard       by     demonstrating           that

reasonable    jurists      would       find       that    any     assessment        of    the

constitutional     claims      by     the    district      court     is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Pirtle has

not made the requisite showing.                  Accordingly, we deny his motion

for   a   certificate     of     appealability           and     dismiss    the     appeal.

Pirtle’s    pending     motions       are    denied.        We    dispense    with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               DISMISSED



                                             2